      Case 1:20-cv-06590-PAE-SDA Document 34 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Binicio Morales et al., on behalf of                                              8/5/2021
 themselves and others similarly situated,

                            Plaintiffs,                      1:20-cv-06590 (PAE) (SDA)

                    -against-                                ORDER

 AHDS Bagel LLC et al.,

                            Defendants.


STEWART D. AARON, United States Magistrate Judge:

       By Order dated March 10, 2021, I referred this matter to mediation, instructing the parties

to schedule a mediation session within the following 60 days. (ECF No. 27.) The docket reflects

that mediation sessions scheduled for May, 3, 2021 and May 17, 2021 were not held. By letter

dated May 26, 2021, the parties informed the Court that they had engaged in a mediation session

earlier that day, and that they had scheduled a further session for July 16, 2021, the next day all

parties were available. (ECF No. 32.) The docket reflects that the mediation session scheduled for

July 16, 2021 was not held. Discovery closed on July 31, 2021. (See 5/27/21 Order, ECF No. 33.)

Thereafter, the parties informed the Court that they wished to engage in additional mediation.

       The Court hereby ORDERS as follows:

           1. The parties may continue to pursue mediation.

           2. The Court expects mediation to be completed by Thursday, September 30, 2021.

               No later than Friday, October 1, 2021, the parties shall file a letter setting forth

               either (1) the outcome of mediation, if it has completed, or, if it has not, (2) the
     Case 1:20-cv-06590-PAE-SDA Document 34 Filed 08/05/21 Page 2 of 2




              efforts the parties made to complete mediation by September 30, 2021, along

              with good cause for why mediation should be permitted to continue.

         3. Pending further Order of the Court, all post-discovery deadlines provided for

              under District Judge Engelmayer’s Individual Rules are adjourned sine die.

SO ORDERED.

Dated:        New York, New York
              August 5, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                              2
